Citation Nr: 0008988	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a respiratory 
disease, currently evaluated as 30 percent disabling, to 
include restoration of a 60 percent evaluation.

(The issue of entitlement to an apportionment of the 
veteran's disability compensation benefits on behalf of his 
minor child is the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to November 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


REMAND

A preliminary review of the record shows that the veteran has 
requested that he be accorded a personal hearing before the 
Board at the local VA office (Travel Board).  The veteran has 
been afforded a personal hearing before the RO; however, he 
also requested a hearing before the Travel Board in his March 
1998 VA Form 9 and in statements submitted in July 1998 and 
May 1999.  The claims file currently contains no 
documentation that the veteran has been scheduled for such a 
hearing.  Therefore, in order to give the veteran every 
consideration with respect to the present appeal, it is the 
opinion of the Board that further development of the case is 
desirable.  Accordingly, this case is REMANDED for the 
following actions:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO at the earliest possible 
opportunity.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The purpose of this REMAND is to 
ensure that the veteran is afforded due process.  The veteran 
is free to submit any additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




